Title: To James Madison from William C. C. Claiborne, 21 June 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans 21st. June 1808.

From the County of Opellousas, several Negro’s have lately escaped to the Spanish Dominions, and several others who had designed to escape, have been arrested.  These events have excited much uneasiness among the Farmers of the Territory, and they await with impatience the interference of the General Government.
There has arisen another cause for anxiety among the Holders of Slaves; you are doubtless apprised, that in the early settlement of Louisiana, Indians taken in war were permitted to be holden in slavery, and it is reported to me, that in this Territory, there are now several hundred persons held as slaves, who are descended of Indian families.  Under the Spanish Government, and during the administration of the Baron Carondelet, the Auditor of the Province, had encouraged a claim set up by some of these unfortunate People to freedom; But it is understood, that in consequence of the Baron’s interference the proceedings were stayed, & the question remained undecided.  A Lawyer, a few months since brought a suit in the Parish Court of Opellousas against a Citizen who held in Slavery some Indian descendants: The Assembly then in Session took up the subject, and passed a Bill declaring that every Indian who was a slave before the taking possession of Louisiana by the Spanish Government, and all other individuals of both sexes born from said Indians are and "shall remain ’slaves".  This Bill was rejected by the Executive, upon the ground that it was worse than useless.  If by the former and existing Laws of the Territory these people were legally held in slavery, the proposed measure was unnecessary; But if otherwise, no act of this Government could reduce them to bondage and an attempt to do so would be a reproach to the Legislature.  The suit above alluded to have been determined in favour of the Plaintiffs, but the merits of the defendants claim were not urged: These being reserved for discussion before the Superior Court, to which I learn, an appeal is to be made.  The Holders of these persons state, that many years ago, there were frequent wars among the several nations of Indians in the vicinity of Louisiana; and that they sold their Prisoners as slaves (with the assent of the Colonial Government) to the French Inhabitants; It is also stated, that the Colonial Government, made slaves of certain Indians found in arms against the French; but the claimants of Indian descendants for the most part, trace their Title (I am told) to purchases of the former description.  I am Sir, with great respect, yo: mo: obt. servt.

William C. C. Claiborne


P. S.  To rouse the Militia of this Territory from a state of Apathy, into which they have fallen, I have addressed to the several Militia officers a letter of which the inclosed is a Copy.


W. C. C. C.

